15-3455-cv
 Bertuglia v. Schaffler 


                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 

                                                  SUMMARY ORDER 

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A 
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 


              At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 6th day of December, two thousand sixteen. 

PRESENT:            DENNY CHIN,  
                    SUSAN L. CARNEY, 
                                   Circuit Judges, 
                    BRIAN M. COGAN, 
                                   District Judge.* 

 ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

ROBERT BERTUGLIA, JR., Individually and as 
President of Laro Maintenance Corporation, 
              Plaintiff‐Appellant, 

LARO MAINTENANCE CORPORATION,  
         Plaintiff‐Counter‐Defendant‐Appellant, 

LARO SERVICE SYSTEMS, INC., 
          Plaintiff‐Counter‐Defendant 

                                        v.                                             15‐3455‐cv 


          *   Judge Brian M. Cogan of the United States District Court for the Eastern District
of New York, sitting by designation. 
JEFFREY SCHAFFLER, Port Authority Supervising 
Investigator,  
               Defendant‐Counter‐Claimant‐Appellee, 

CITY OF NEW YORK, ADA ELYSE RUZOW, ADA 
MICHAEL SCOTTO, BERNARD DʹALEO, Port 
Authority Contract Administrator, PORT 
AUTHORITY INVESTIGATORS JOHN DOES, #1‐5 
names and shield numbers whom are unknown at 
present, and other unidentified members of the Port 
Authority, PORT AUTHORITY INVESTIGATORS 
JANE DOES, # 1‐5 names and shield numbers whom 
are unknown at present, and other unidentified 
members of the Port Authority, 
             Defendants, 

ROBERT E. VAN ETTEN, Port Authority Inspector 
General, MICHAEL NESTOR, Port Authority 
Director of Investigations, EDWARD KENNEDY, 
Port Authority Investigative Manager, PORT 
AUTHORITY OF NEW YORK AND NEW JERSEY, 
FRED FERRONE, Port Authority Forensic Auditor, 
              Defendants‐Counter‐Claimants.* 

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

FOR PLAINTIFFS‐APPELLANTS:                                   JON L. NORINSBERG, Law Offices of Jon L. 
                                                             Norinsberg PLLC, New York, New York, and 
                                                             Scott A. Korenbaum, New York, New York, on 
                                                             the brief. 

FOR DEFENDANT‐APPELLEE:                                      KATHLEEN GILL MILLER (Sajaa Ahmed, on 
                                                             the brief), The Port Authority of New York and 
                                                             New Jersey, New York, New York.  

                    Appeal from the United States District Court for the Southern District of 

New York (Koeltl, J.). 



          *         The Clerk of Court is directed to amend the official caption as shown above.
                                                                 2 
               UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED. 

               Plaintiffs‐appellants Laro Maintenance Corporation (ʺLaroʺ) and its 

president, Robert Bertuglia, Jr.,1 appeal from a judgment of the district court entered 

September 30, 2015, to the extent it granted summary judgment in favor of defendant‐

counter‐claimant‐appellee Jeffrey Schaffler2 on their malicious prosecution, fair trial, 

and conspiracy claims.  The district court explained its reasoning in an opinion and 

order filed September 29, 2015.  We assume the partiesʹ familiarity with the underlying 

facts, procedural history, and issues on appeal.   

               In December 2004, Laro entered into a $24 million contract to provide 

cleaning services at the Port Authority Bus Terminal from January 1, 2005 to December 

31, 2007.  The contract required that certain cleaning equipment be in ʺnew and unused 

conditionʺ at the start of the contract term.  J. App. at 166.  The cost of the new 

equipment was to be offset by a charge built into Laroʹs hourly rate over the course of 

the contract.  Laro failed to purchase two pieces of cleaning equipment that were 

required at the start of the contract term; nevertheless, Laro billed the full hourly rate 




       1        The district court action was filed by Bertuglia, Laro, and Laro Service Systems; 
plaintiffsʹ opening brief, however, references only Bertuglia and Laro. 
       2         Plaintiffsʹ opening brief does not specify whether they appeal the grant of 
summary judgment in favor of all or only certain defendants.  Defendantsʹ opposition brief 
suggests that plaintiffs ʺappeal only as to the Port Authority and Jeffrey Schaffler.ʺ  Appelleeʹs 
Br. at 1.  Plaintiffsʹ reply brief names Schaffler as the sole appellee.  Accordingly, we construe 
plaintiffsʹ appeal as pursuing claims against only Schaffler. 
                                                 3 
each month.  By the time the contract ended, the Port Authority had paid Laro at least 

$153,000 for use of the two pieces of cleaning equipment that had not been purchased.  

               In March 2007, Schaffler, an investigator with the Port Authority, 

informed Assistant District Attorney (ʺADAʺ) Michael Scotto that the Port Authority 

was investigating Bertuglia and Laro for overbilling.  In May 2007, the New York 

County District Attorneyʹs Office (the ʺDAʹs Officeʺ) opened a criminal investigation 

into Bertuglia and Laro, led by ADA Elyse Ruzow. 

               In August 2008, a grand jury indicted Bertuglia and Laro on charges of 

grand larceny in the second degree, offering false instruments for filing, and falsifying 

business records.  The Supreme Court, New York County (Zweibel, J.), dismissed the 

indictment as to Bertuglia after finding that the evidence against him was legally 

insufficient, and the DAʹs Office thereafter dropped the charges against Laro.  In April 

2009, the grand jury again indicted Bertuglia and Laro for grand larceny in the second 

degree, but the second indictment was also dismissed as to both Bertuglia and Laro for, 

inter alia, legally insufficient evidence.

               On March 29, 2011, Bertuglia and Laro filed a complaint in the district 

court against numerous defendants, including Schaffler, alleging claims of, inter alia, 

false arrest, malicious prosecution, denial of the constitutional right to a fair trial, and 

conspiracy to violate civil rights under 42 U.S.C. § 1983.  Plaintiffs filed an amended 

complaint on July 1, 2011.  On March 19, 2012, the district court granted in part motions 




                                               4 
to dismiss by the defendants; certain of plaintiffsʹ claims against Schaffler, including 

malicious prosecution, deprivation of the right to a fair trial, and conspiracy, survived. 

                       On October 17, 2014, plaintiffs moved for partial summary judgment on 

their malicious prosecution claim against Schaffler, and on November 21, 2014, Schaffler 

cross‐moved for summary judgment dismissing plaintiffsʹ remaining claims.3  In a 

detailed memorandum and order entered September 29, 2015, the district court denied 

plaintiffsʹ motion for partial summary judgment and granted summary judgment to 

Schaffler and all other defendants on plaintiffsʹ remaining claims.  Plaintiffs filed this 

timely appeal.4 

                        We review a district courtʹs grant of summary judgment de novo, 

ʺresolv[ing] all ambiguities and draw[ing] all inferences against the moving party.ʺ  

Garcia v. Hartford Police Depʹt, 706 F.3d 120, 126‐27 (2d Cir. 2013) (per curiam).  

ʺSummary judgment is proper only when, construing the evidence in the light most 

favorable to the non‐movant, ʹthere is no genuine dispute as to any material fact and the 

movant is entitled to judgment as a matter of law.ʹʺ  Doninger v. Niehoff, 642 F.3d 334, 

344 (2d Cir. 2011) (quoting Fed. R. Civ. P. 56(a)).   




                                                 
            3    The other remaining defendants also moved for summary judgment as to all of 
plaintiffsʹ claims. 
            4  On appeal, Bertuglia and Laro contend that the district court erred in granting 
summary judgment in favor of Schaffler on plaintiffsʹ malicious prosecution, fair trial, and 
conspiracy claims.  Because plaintiffs do not challenge the grant of summary judgment in favor 
of the other Port Authority employee defendants, ADA defendants, or the City of New York, 
they have abandoned those claims.  See Norton v. Samʹs Club, 145 F.3d 114, 117 (2d Cir. 1998). 
                                                     5 
   1.     Malicious Prosecution

              Under New York law, to succeed on their malicious prosecution claim, 

Bertuglia and Laro had to establish: ʺ(1) the initiation or continuation of a criminal 

proceeding against plaintiff[s]; (2) termination of the proceeding in plaintiff[sʹ] favor; (3) 

lack of probable cause for commencing the proceeding; and (4) actual malice as a 

motivation for defendantʹs actions.ʺ  Manganiello v. City of New York, 612 F.3d 149, 161 

(2d Cir. 2010) (internal quotation marks omitted).   

              The grand jury indictments returned against Bertuglia and Laro create a 

presumption of probable cause that is fatal to their malicious prosecution claims.  ʺ[T]he 

existence of probable cause is a complete defense to a claim of malicious prosecution in 

New York . . . .ʺ  Id. at 161‐62.  Under New York law, a grand jury indictment ʺcreates a 

presumption of probable cause that can only be overcome by evidence that the 

indictment was the product of fraud, perjury, the suppression of evidence by the police 

or other police conduct undertaken in bad faith.ʺ  Bermudez v. City of New York, 790 F.3d 

368, 377 (2d Cir. 2015) (internal quotation marks omitted). 

              Plaintiffs have proffered no facts from which a reasonable jury could infer 

that the indictment was the product of fraud, perjury, the suppression of evidence, or 

other bad faith conduct on the part of Schaffler.  In the voluminous record in this case, 

plaintiffs point to three statements made by Schaffler to ADA Ruzow that they contend 

are false and evidence bad faith that rebuts the presumption of probable cause:  

Schaffler purportedly told Ruzow that (1) plaintiffs knowingly overbilled the Port 

                                              6 
Authority, (2) Bertuglia was a ʺthiefʺ and a ʺcrookʺ who ʺstole a lot of money,ʺ J. App. at 

646‐47, 1631‐33, and (3) Robert Kolakowski, Laroʹs onsite manager at the Port Authority, 

complained to Bertuglia about the lack of new cleaning equipment. 

              As an initial matter, Laro in fact billed the Port Authority for equipment it 

never purchased, and so Schafflerʹs statements were undisputedly true as to that fact.  

While Schaffler allegedly went further in his statements to the DAʹs Office, accusing 

plaintiffs of stealing and knowingly overbilling, plaintiffs point to no record evidence 

that those statements reached the grand jury.  See Rothstein v. Carriere, 373 F.3d 275, 283‐

85, 290 (2d Cir. 2004) (rejecting view that ʺa person who falsely tells the police that 

someone has committed a felony may be liable for malicious prosecution no ʹmatter 

what goes on before the grand juryʹʺ and adopting view that ʺunless the plaintiff can 

demonstrate that the proceedings before the grand jury were tainted, an indictment 

extinguishes the claimʺ).  Moreover, the statements that Bertuglia was a thief and a 

crook who stole money clearly were statements of opinion that lacked evidentiary 

value.  Without more, the district court correctly concluded that a jury could not find 

that ʺthe grand jury was defrauded or that its integrity was underminedʺ by Schafflerʹs 




                                              7 
conduct such that the presumption of probable cause was overcome.5  Special App. at 

32. 

                       Furthermore, the dismissals of the indictments due to legally insufficient 

evidence did not vitiate the presumption of probable cause created by the indictments.  

The New York Court of Appeals has observed that 

           [t]he rule in New York differs . . . from that in some jurisdictions which 
           permit the presumption to be overcome by any evidence tending to show 
           the absence of probable cause.  In this State, the trial court may not weigh 
           the evidence upon which the police acted or which was before the Grand 
           Jury after the indictment has issued. 

Colon v. City of New York, 60 N.Y.2d 78, 83 (1983).  The Colon court held, inter alia, that 

even the District Attorneyʹs dismissal of an indictment did not overcome the 

presumption because it ʺconstituted no more than an admission that the People lacked 

evidence to establish a prima facie case of guilt.ʺ  Id. at 84.  Accordingly, we decline to 

assess whether the prosecution lacked evidence to establish a prima facie case of grand 

larceny in the second degree and conclude that plaintiffs have failed to rebut the 

presumption of probable cause. 



                                                 
            5   The state court judge who dismissed the indictments expressed serious concerns 
about misconduct engaged in by the prosecution when presenting the case to the grand jury.  
We do not take those concerns lightly.  Nonetheless, although prosecutorial misconduct during 
grand jury proceedings can provide a basis for rebutting the presumption of probable cause 
created by an indictment, we agree with the district court that the misconduct at issue in this 
case does not meet the standard set forth by the New York Court of Appeals in Colon v. City of 
New York:  ʺThe presumption may be overcome only by evidence establishing that the police 
witnesses have not made a complete and full statement of facts either to the Grand Jury or to 
the District Attorney, that they have misrepresented or falsified evidence, that they have 
withheld evidence or otherwise acted in bad faith.ʺ  60 N.Y.2d 78, 82‐83 (1983) (emphasis 
added). 
                                                     8 
                 Plaintiffs contend that the Court of Appealsʹ recent decision in De Lourdes 

Torres v. Jones, 26 N.Y.3d 742 (2016), changes the result.  We are not persuaded.  The De 

Lourdes Torres court held that summary judgment in favor of the defendants was 

inappropriate where there was evidence that the defendants falsified a confession from 

the plaintiff and forwarded it to the District Attorneyʹs office to prosecute the plaintiff.  

De Lourdes Torres, 26 N.Y.3d at 767.  The court held that such evidence of bad faith 

conduct, if credited, could ʺrebut the presumption of probable cause . . . by 

demonstrating that the evidence of guilt relied upon by the defendant was so scant that 

the prosecution was entirely baseless and maliciously instituted.ʺ  Id. at 761.  To the 

extent there was misconduct in the present case, it did not rise to the level of fabricating 

a confession. 

                 Thus, because we agree with the district courtʹs conclusion that a 

reasonable jury could not find that the prosecution here lacked probable cause, we 

affirm the dismissal of the malicious prosecution claim. 

   2.     Fair Trial 

                 We next turn to plaintiffsʹ § 1983 claim for denial of the constitutional 

right to a fair trial due to fabrication of evidence.  A law enforcement officer denies a 

defendant a fair trial when he creates ʺfalse information likely to influence a juryʹs 

decision and forwards that information to prosecutors.ʺ  Ricciuti v. N.Y.C. Transit Auth., 

124 F.3d 123, 130 (2d Cir. 1997).  In Garnett v. Undercover Officer C0039, 838 F.3d 265, 275 

(2d Cir. 2016), we clarified that Ricciuti applies just ʺas much to a situation where, as 

                                                9 
here, the falsified information was the officerʹs account, conveyed to prosecutors, of 

what he heard the defendant say or do during the alleged offense.ʺ  We also cautioned 

that the same limiting principles encompassed by the Ricciuti standard apply ‐‐ namely, 

that the evidence must be likely to influence a juryʹs decision.  Id. at 279‐80. 

               As discussed above, Schafflerʹs opinions about Bertuglia and Laroʹs 

potential wrongdoing did not constitute evidence.  Furthermore, Schafflerʹs accusation 

that Bertuglia was a thief who had knowingly overbilled could not have been 

introduced into evidence without some foundation, and the only foundation provided 

by Schaffler was his statement that Kolakowski complained to Bertuglia about the lack 

of new cleaning equipment.  Even if somehow admissible, Schafflerʹs hearsay account of 

Kolakowskiʹs conversation with Bertuglia would not have been material at trial because 

a jury would have been able to hear directly from Kolakowski himself.  Thus, drawing 

all inferences in their favor, plaintiffs fail to raise a triable fact issue as to whether 

Schaffler created false information that was likely to influence a juryʹs decision.  

   3.      Conspiracy

               Finally, we agree with the district courtʹs grant of summary judgment on 

plaintiffsʹ conspiracy claim.  To the extent plaintiffs argue that Schaffler and Ruzow 

agreed to deprive plaintiffs of their liberty by maliciously prosecuting them and 

denying them the right to a fair trial, we have already determined that a jury could not 

decide in favor of plaintiffs on either claim.  See Singer v. Fulton Cty. Sheriff, 63 F.3d 110, 




                                               10 
119 (2d Cir. 1995) (ʺ[A § 1983 conspiracy claim] will stand only insofar as the plaintiff 

can prove the sine qua non of a § 1983 action: the violation of a federal right.ʺ).   

              We have considered all of plaintiffsʹ remaining arguments and find them 

to be without merit.  Accordingly, for the reasons stated above, we AFFIRM the 

judgment of the district court. 

                                            FOR THE COURT: 
                                            Catherine OʹHagan Wolfe, Clerk 




                                              11